MEMORANDUM ***
Jade Lee Boyer appeals pro se the judgment of the district court affirming the decision of the Commissioner of the Social Security Administration to deny his application for Supplemental Security Income (“SSI”) disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and we uphold the Commissioner’s decision if it is supported by substantial evidence and is free of legal error. Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999). We affirm.
Substantial medical evidence supports the administrative law judge’s (“ALJ”) findings that Boyer’s physical impairment did not result in a marked and severe functional limitation, see 42 U.S.C. § 1382c(a)(3)(C)(i), and that his physical impairment did not meet or equal any condition described in the Listing of Impairments, see 20 C.F.R. § 416.926. Contrary to Boyer’s contention on appeal, the ALJ properly concluded that the opinion of Dr. Gach, Boyer’s family physician, was not supported by the medical evidence because Boyer’s other treating and examining physicians unanimously opined that he did not suffer from neurological damage or a compromised range of motion. See 20 C.F.R. § 416.927(d)(3); Meanel v. Apfel, 172 F.3d 1111, 1113-14 (9th Cir.1999).
The ALJ did not have a duty to develop evidence of Boyer’s mental impairment because there was no evidence of such an impairment in the record. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). The Appeals Council properly declined to consider new evidence of Boyer’s mental impairment because such evidence did not relate to the period encompassed by the ALJ’s decision. See 20 C.F.R. § 416.1470(b). The approval of Boyer’s subsequent SSI application does not support reversal or remand of the ALJ’s denial of the instant application because the two applications concern different time periods and different medical evidence. See Bruton v. Massanari, 268 F.3d 824, 827 (9th Cir.2001).
Boyer’s remaining contentions also are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.